                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

IN RE:                                               *      CASE NO. 20-11419

GENESIS VENTURE LOGISTICS, L.L.C.                    *      CHAPTER 11

         DEBTOR                                      *      SUBCHAPTER V



                     OBJECTION TO PROOF OF CLAIM NUMBER 25
                      FILED BY MARINE FUELING SERVICES, INC.


         NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

LLC (“GVL” or the “Debtor”), who hereby submits this Objection (the “Objection”) to Proof of

Claim No. 25 Filed by Marine Fueling Services, Inc. (the “Marine Fueling Claim”) in the amount

of $47,995.02, and in support thereof, states as follows:

                       JURISDICTION, VENUE, AND AUTHORITY

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B).

         2.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory basis for the relief sought herein arises from Section 502 of Title 11

of the United States Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 3007-1 of the United States

Bankruptcy Court for the Eastern District of Louisiana.

                     BACKGROUND AND PROCEDURAL HISTORY

         4.    On August 7, 2020, the Debtor filed a voluntary petition for relief under

Subchapter V, Chapter 11 of the Bankruptcy Code.




{00374512-2}
         5.    On October 14, 2020, Marine Fueling Services (“Marine Fueling”) filed the

Marine Fueling Claim against GVL asserting a general unsecured claim in the amount of

$47,995.02 for “diesel fuel for boat.”

         6.    Attached to the Marine Fueling Claim are two invoices for fuel provided to two

vessels, the M/V Gladys Ford and the M/V Mrs. Leslie. Both invoices are addressed to the

attention of Tommy Henry.

         7.    Tommy Henry is the principal of KZM Marine and is not an agent or employee of

GVL nor does he have the authority to act on behalf of GVL. Tommy Henry was purchasing the

fuel from Marine Fueling for his own personal use and not for the benefit of GVL.

         8.    As such, GVL did not receive the benefit of the fuel allegedly provided by Marine

Fueling and does not owe Marine Fueling for the fuel.

                                     RELIEF REQUESTED

         9.    By this Objection, GVL respectfully requests that this Court enter an order

dismissing and expunging the Marine Fueling Claim in its entirety because GVL does not owe

Marine Fueling for fuel that was received by and for the benefit of Tommy Henry. As such, the

Marine Fueling Claim is unenforceable against GVL and should be dismissed under 11 U.S.C. §

502(b)1).

                                   BASIS FOR OBJECTION

         10.   Section 502(b)(1) of the Bankruptcy Code excludes from allowed claims any

claim that “is unenforceable against the debtor and property of the debtor, under any agreement,

or applicable law for a reason other than because such claim is contingent or unmatured.”

         11.   Mr. Henry was and is not an employee or agent of GVL. As such, Mr. Henry had

no authority to act or contract on behalf of GVL. Any purchase of fuel by Mr. Henry (even



{00374512-2}
whilst masquerading as an agent of GVL) were not for the benefit of GVL and were, in fact, for

his own personal use and benefit.

         12.   Under Louisiana law, “[a] contract is formed by the consent of the parties

established through offer and acceptance.” L A. CIV. CODE ART. 1927. Mr. Henry did not have

the authority to act on behalf of GVL and hence, could not have consented to the fuel on behalf

of GVL.

         13.   As stated above, GVL denies the basis of the Marine Fueling Claim and, thus, the

Marine Fueling Claim is unenforceable against the Debtor and should be dismissed and

expunged in its entirety.

                                 RESERVATION OF RIGHTS

         14.   This Objection is limited to the grounds stated herein. Accordingly, it is without

prejudice to the rights of the Debtor or any other party in interest to object to the Marine Fueling

Claim on any grounds whatsoever and the Debtor expressly reserves all further substantive or

procedural objections it may have. Nothing contained herein should be construed as: (a) an

admission as to the validity of all or any portion of a prepetition claim against any Debtor, except

to the extent described in the Debtors' schedules; (b) a waiver of any party's right to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)

an implication or admission that any particular claim is of a type specified or defined in this

Objection or any order granting the relief this objection requests; (e) a request or authorization to

assume any prepetition agreement, contract, or lease under Section 365 of the Bankruptcy Code;

or (f) a waiver of the Debtors' rights under the Bankruptcy Code or any other applicable law.




{00374512-2}
                                              NOTICE

         15.   The Debtor has served a copy of this Objection on (i) the Office of the United

States Trustee, and (ii) Marine Fueling Services, Inc. and/or its counsel. The Debtor submits that

notice of this Objection is sufficient under Bankruptcy Rule 3007 and that no further notice is

necessary.

         WHEREFORE, the Debtor respectfully requests that the Court enter an Order

disallowing and expunging Proof of Claim Number 25 filed by Marine Fueling Services, Inc. in

its entirety, and granting such other further relief to which it may be entitled.



November 23, 2020                              /s/Michael Landis
                                               Greta M. Brouphy (La Bar No. 26216)
                                               Michael E. Landis (La Bar No. 36542)
                                               Heller, Draper & Horn, L.L.C.
                                               650 Poydras Street, Suite 2500
                                               New Orleans, Louisiana 70130-6103
                                               Tel: (504) 299-3300/Fax: (504) 299-3399
                                               E-mail: gbrouphy@hellerdraper.com
                                               E-mail: mlandis@hellerdraper.com

                                               Counsel for the Debtor




                                  CERTIFICATE OF SERVICE

       I, Michael E. Landis, Counsel for Debtor, do certify that I caused the Objection to Proof
of Claim No. 25 filed by Marine Fueling Services, Inc. to be served on November 23, 2020, via
the Court’s ECF Notification System as follows:
        Christy Renee Bergeron     Christy.Bergeron@usdoj.gov
        Greta M. Brouphy     gbrouphy@hellerdraper.com
        Ben E. Clayton     ben@claytonlawfirmllc.com



{00374512-2}
        Joshua P. Clayton     josh@claytonlawfirmllc.com
        Leo David Congeni       leo@congenilawfirm.com, michelle@congenilawfirm.com
        Michael E. Landis     mlandis@hellerdraper.com
        Mark C. Landry       mlandry@newmanmathis.com, faith@newmanmathis.com
        Edna Ayliffe Latchem     ayliffe@intersurf.com
        Robert A. Mathis      rmathis@newmanmathis.com
        Michael W. McMahon           mmcmahon@daiglefisse.com
        Mark Mintz     mmintz@joneswalker.com, hstewart@joneswalker.com
        Harry Morse       harry@harrymorse.com
        Stewart F. Peck     speck@lawla.com, ymaranto@lawla.com
        Stephen T. Perkins     sperkins@twpdlaw.com
        Ryan James Richmond          ryan@snw.law
        Office of the U.S. Trustee     USTPRegion05.NR.ECF@usdoj.gov


November 23, 2020                              /s/ Michael Landis
                                               Michael E. Landis (La Bar No. 36542)

                                               Counsel for the Debtor




{00374512-2}
